Citation Nr: 0215861	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  99-01 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for arthralgia (claimed as 
arthritis) of the hands.


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran had active air service from April 1978 to April 
1998.  This matter comes before the Board of Veterans' 
Appeals (Board) from a September 1998 decision by the Denver 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, among other things, denied service connection for 
degenerative arthritis of the hands.  

In June 2000, the Board remanded the case to the RO for 
additional development.  In supplemental statements of case 
dated in December 2000 and June 2002 the RO, in essence, 
adjudicated the issue of service connection for arthralgia of 
the hands.  Based on a review of the record and the August 
2002 statement of the veteran's accredited representative, 
the Board finds the issue as set out on the title page of 
this decision has been appropriately developed for appellate 
review.


FINDINGS OF FACT

1.  Persuasive medical evidence demonstrates the veteran does 
not have present arthritis of the hands or other chronic 
bilateral hand disability manifested by digit arthralgia.

2.  Arthralgia or pain, without an underlying pathologic 
basis, is not a disability for VA compensation purposes.


CONCLUSION OF LAW

Arthritis or other chronic bilateral hand disability 
manifested by digit arthralgia was not incurred in or 
aggravated by active air service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a change in law during 
the pendency of this appeal with enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), which provides that on 
receipt of a complete or substantially complete application, 
VA shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103 
(West Supp. 2002).  VCAA also requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).  

In this case, the Board finds that VA has satisfied its 
duties to the appellant, under both former law and the new 
VCAA.  A review of the record indicates that VA has conducted 
appropriate evidentiary development in this case.  In fact, 
the RO addressed the requisite VCAA notice and development 
matters in a June 2002 supplemental statement of the case.  
As the appellant has been apprised of what she must show to 
prevail in her claim, what information and evidence she is 
responsible for, and what evidence VA must secure, there is 
no further duty to notify.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that in correspondence dated in July 2000 the 
RO requested the veteran identify and provide authorization 
for the release to VA any private medical treatment reports 
produced since February 2000.  The present appellate record 
indicates the veteran did not respond to this request.  
Therefore, no additional assistance as to this matter was 
possible.

In claims for disability compensation, VCAA requires that VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes that 
medical evidence sufficient for an adequate determination of 
the matter on appeal has been obtained.  

Consequently, the Board finds that, under the circumstances 
of this case, additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which only result in unnecessarily imposing 
additional burdens on VA without benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, then VCAA does not apply).  

Thus, the Board finds that the duty to assist and duty to 
notify provisions of VCAA have been fulfilled, to include the 
revised regulatory provisions 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of this case.  Thus, there has 
been no prejudice to the appellant and her procedural rights 
have not been abridged.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2001).  Any disability 
which is proximately due to or the result of service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (2001).  

Service connection can also be granted for chronic diseases, 
including arthritis, if manifest to a degree of 10 percent or 
more within one year of separation from active service.  
38 U.S.C.A. § 1112(a)(1) (West 1991); 38 C.F.R. § 3.309(a) 
(2001).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The U.S. Court of Appeals for Veterans Claims (Court) has 
also held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a 
witness must be competent in order for his or her statements 
or testimony to be probative as to the facts under 
consideration).  

A claim for service connection for a disability must be 
accompanied by medical evidence that establishes that the 
claimant currently has the claimed disability. Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  

The U.S. Court of Appeals (Federal Circuit) has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 
2000).  The Federal Circuit has also recognized the Board's 
authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence.  Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).  

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case with respect 
to benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Background

Pre-service medical records show that in March 1966 the 
veteran sustained an injury when she jammed her right thumb 
into a wall.  An x-ray examination at that time was 
essentially normal.  In September 1969 she was treated for a 
ganglion cyst to the left index finger; records in July 1971 
show she underwent nerve repair to the right index finger.

Service medical records include a March 1978 report of 
medical history which noted that the veteran was treated for 
a right palm laceration in 1972 after falling on a broken 
bottle.  Her enlistment examination revealed a right palmar 
scar but no other clinical abnormality to the upper 
extremities.  A July 1980 x-ray examination report shows the 
veteran complained of right wrist pain while playing golf.  
It was noted there was no evidence of significant pathology.  

An October 1995 report noted the veteran complained of 
arthritis hand pain and a work up for arthritis had been 
ordered.  No follow up reports were provided.  Orthopedic 
clinic records dated in March 1997 show the veteran was given 
bilateral thumb spica splints for bilateral deQuervain's 
syndrome.  A March 1997 examination revealed a positive 
Finklestein's sign relative to the upper extremities.  

On VA examination in June 1998, the veteran reported that she 
had been diagnosed with tendinitis of the thumbs a few years 
earlier, and that she had degenerative joint disease of the 
hands.  She stated that her hands hurt when she used them and 
that her right middle finger had been worse over the previous 
month, but her pain was relieved by Motrin.  The examiner 
noted the veteran's hands revealed tenderness at the distal 
interphalangeal joints to the third finger of the right hand.  
There was no evidence of tenderness to the right or left 
thumbs or atrophy to the thenar or hypothenar muscles.  Grip 
strength was normal, and she could make a good fist.  X-ray 
examination of the hands was normal.  The diagnoses included 
bilateral thumb tendinitis, presently quiescent, without 
evidence of limitation of motion.  The examiner stated that 
there was insufficient clinical evidence to warrant a 
diagnosis of bilateral hand arthritis.  

In September 1998, the RO, among other things, granted 
service connection for bilateral thumb tendinitis 
(deQuervain's) and denied service connection for degenerative 
arthritis of the hands.  

In May 1999, Dr. S. Ross stated that the veteran had been 
examined and that significant symptoms of osteoarthritis, 
especially prominent to the hands, were evident.  It was 
noted that the veteran complained of morning stiffness and 
significant stiffness through the day with any repetitive 
work.  The physician stated, however, that the examination 
was rather benign without evidence of Bouchard's or 
Heberden's nodes, active synovitis, or rheumatoid nodules.  
It was also noted that the veteran reported that x-rays of 
her hands had been taken at the Denver VA Medical Center, but 
that the findings of that study were presently unavailable.

At a hearing in June 1999, the veteran reported that she had 
complained of bilateral hand pain and that her service 
department physician, in essence, told her that x-ray studies 
ruled out a diagnosis of rheumatoid arthritis, but indicated 
she had early osteoarthritis which was not always shown by x-
ray examination.  She stated she first began to notice 
stiffness in her hands in approximately 1985 or 1986 and she 
began taking Motrin every morning.  She reported that she had 
a 10 to 15 minute morning exercise routine to loosen her 
hands and reduce swelling which occurred over night.  She 
stated she also occasionally used anti-inflammatory 
medication.  

A February 2000 medical examination report by Dr. L. Klancar 
noted that the veteran reported a history of degenerative 
joint disease to the hands and low back.  She stated she had 
experienced an acute onset of left hand pain while turning a 
faucet approximately 2 days earlier.  She described the pain 
as localized mostly to the 2nd through the 
4th metacarpophalangeal joints but denied swelling or 
erythema.  The examiner noted the veteran's hands were 
notable for prominent 1st metacarpophalangeal joints and 
probable early Heberden's nodes to the 3rd digits 
bilaterally.  There was also diffuse mild hypertrophy to the 
interphalangeal joints and mild tenderness to palpation of 
the metacarpophalangeal joints of digits 2 through 3 and to 
the interphalangeal joints of the left hand but no evidence 
of active synovitis, erythema, or warmth upon examination.  
The physician's assessment was probable progression of the 
veteran's degenerative joint disease of the hands.  It was 
noted that it was believed a repeat x-ray examination was not 
necessary at that time.  

On VA orthopedic examination in August 2000 the veteran 
reported the gradual onset of hand symptoms beginning in the 
1980's and attributed the onset to the amount of typing she 
had been performing at that time.  She complained of 
persistent symptoms of morning stiffness and swelling and 
some finger swelling at the end of the day which she self-
treated with Motrin.  She described her primary complaint as 
soreness and swelling to the left index metacarpophalangeal 
joint, the left long finger distal interphalangeal joint, and 
the right 3rd finger distal interphalangeal joint but that 
all of her joints were affected.  She denied any pain to the 
thumbs, numbness, tingling, fatigability, or weakness to grip 
or pinch. 

Examination revealed full motion of all joints in all digits, 
including metacarpophalangeal joint motion from 0-80 degrees, 
proximal interphalangeal joint motion from 0-110 degrees, and 
distal interphalangeal joint motion from 0-80 degrees.  An 
exception to the right index finger range of motion was noted 
due to a previous laceration and tendon rupture.  There was 
mild tenderness to the left index metacarpophalangeal joint 
and about the right 3rd distal interphalangeal joint but no 
evidence of swelling or deformity.  There was some mild 
swelling about the left 3rd distal interphalangeal joint.  
Thumb motion was normal, bilaterally.  The fingers perfused 
well and sensation and intrinsic muscle strength were normal.  
The examiner noted that x-ray examination of the hands was 
normal and that testing revealed a normal rheumatoid factor 
and negative laboratory testing which essentially ruled out a 
systemic rheumatologic basis for her symptomatology.  A 
diagnosis of arthralgia of the hands of unknown etiology was 
provided.  It was noted that x-rays and laboratory studies 
were normal and that there were insufficient present 
objective clinical findings to warrant a diagnosis of 
arthritis or other pathologic disorder.  It was the 
examiner's opinion that it was at least as likely as not that 
the current symptoms of pain were related to her in-service 
report of pain, but noted that this opinion was based on the 
veteran's description of the symptoms as being of the same 
magnitude, duration, and affecting the same joints.

Analysis

In this case, the Board finds that, based on the evidence of 
record, entitlement to service connection for arthralgia 
(claimed as arthritis) of the hands is unwarranted.  While 
the service medical records indicate she complained of 
arthritis pain to the hands in October 1995, the persuasive 
medical evidence demonstrates objective medical findings are 
insufficient for a present diagnosis of arthritis or other 
pathologic disorder to the hands.  It is noted that the May 
1999 opinion of Dr. Ross noted significant symptoms of 
osteoarthritis to the hands, but also noted that the present 
examination was rather benign.  The physician stated recent 
x-ray examination findings were unavailable to him with no 
indication the opinion was based upon objective medical 
findings.  Similarly, the February 2000 medical opinion of 
Dr. L. Klancar noted probable progression of degenerative 
joint disease of the hands, but stated that x-ray examination 
had not been necessary at that time.

In contrast to the foregoing medical opinion, however, the 
August 2000 VA orthopedic examination report shows that the 
examiner's opinion was based on a complete physical 
examination, including x-ray examination and laboratory 
studies.  It was noted that all available medical evidence 
had been reviewed and the examiner reconciled the present 
diagnosis with the notation of arthritis pain of the hands 
shown in the veteran's service medical records.  It was the 
examiner's opinion that the objective medical evidence was 
insufficient to warrant a present diagnosis of arthritis or 
any other pathologic disorder.  The Board finds this opinion 
to be persuasive.  See Madden, 125 F.3d 1477.

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In weighing the respective medical opinion here, the VA 
physician's opinion reflects an examination of the veteran 
and consideration of radiologic and laboratory studies 
apparently greater than that available to the veteran's 
private examiners.  The Court has stated that, without a 
thorough review of the record, an opinion regarding etiology 
can be no better than the facts alleged by the veteran.  
Swann v. Brown, 5 Vet. App. 177 (1993).  In view of the 
circumstances in this case, the August 2000 VA examiner's 
opinion is accorded a higher probative value.

The Board also notes that the VA examiner provided a 
diagnosis of arthralgia to the hands of unknown etiology 
which, based on the veteran's subjective complaints, had 
persisted since service.  Arthralgia is defined as pain in a 
joint.  (See Dorland's Illustrated Medical Dictionary 147 
(27th ed. 1985)).  Although the August 2000 VA examiner's 
opinion relates the present diagnosis to an October 1995 
report of arthritis pain to the hands, the Court has held 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
aff'd, in pertinent part, sub nom., Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (2001).  Thus, the Board finds the 
veteran's arthralgia to the hands is not a disability for VA 
compensation purposes.

While the veteran sincerely believes she has arthritis of the 
hands which began during active service, she is not competent 
(as she is a lay person) to offer any opinion on questions of 
medical causation or diagnosis.  See Grottveit, 5 Vet. 
App. 91; Espiritu, 2 Vet. App. 492.  Thus, service connection 
is not warranted as the preponderance of the evidence is 
against her claim.


ORDER

Service connection for arthralgia or arthritis of the hands 
is denied.


		
	J. F. Gough
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

